                                                                                    ffiILEre
          (cut'$tl         B,        J   oJo                                              DEC 2    z   lzo.z,,aw

                                                                                        THOMAS G. BRUTON
              blr 36e1 S* U
         \r.\otr   A                               {lfrJ-                          cLEFtK, u.s.   otsraici c6ur'   r




         ,Ft1c€ sr Tfl€ ckrf, oF
                                                             T+\t Us Os"rtiaI G*ff
   1$]s StfTrr Guniilorr"€
rS \q =Sui+l S:+ L.}oru SrLtrr
    Cltiutu, -LUZNQ,.- L o(oq
    ,r ,s-
                       )
                                              v

                           -vt<v/'
    t




    ik
    Ic"
                   C[r"      0rto, t,l]
                            r'
                                                  - cu- o0j6y
    Flu$'q                  LosrMNn               Pt[DUf v, sIfiE oF ]lsirur- Gfrtfl, Spr,unnr
    iCd
    i


    k                                ri                  (
At*          u     ftr$r H orooL^l& Sr^ f U:-r,
                    [tcr,i[ q\f 3J fl*r cr,P'q'To I\\                              ffTI'uTroO          oH)
    =J,       Juo- tnF.
1it^v""!r,(urrL 0s,
l,\)uu'rnU,r.         lnf, ,,LrrtllrL rvw\ui.J T\\l_JlJ'Nt
                -, ed\hlo                      flsuilflili fl=ilofry
                                                             lluf,turrl                                f,t
                           ^lbtl+,L-fo*,Q
 Cru,ut El6c A Tr,N fielroc lftr- A p- ([[rnur ior,: er lin^l]
i*'+Ue6ryH Mrrnbil"
                    q srfilrt 0r0 CTo$ru Jo, duo, Tr\q
tPt r.s. m\ri ADs cDutrlt\r$ Ft,l A Srq:ls 1iruc. ttf, fnfffit
  itu,tt Su $ Lutrtmtre uugA S,r,*ori, IUcGrnN\ Lfrfmr6;
.li?Urs
   I \)r\J-   [ut',0,
              t\'v"'-..  .r N. [o+lu
                        f\t.   \)\]l,llv  f  fl\tLtrrt, ik
                                             l',"uUVj    i l'|\ fI Lrrffif{tr
                                                                   v\"vLJ.\l J  frtr"o/u\
                                                                                ,' \ l\r^l\r\v\

,jNturr- nt irsftr N€ 0L 0\\F, l\L
    i^
    A-
                                                                             ltr
                                                                      ,|tr,:-cq;r T+[-+
bUrnnrr).\ \uc(lrntN. THc
burnnrrl\1\ucQrnrN.                               Last TAt "T Sflur oL Spol(s
                                         fi-|e L^sT                                   SflolG
,I-       t\f'tr.ll6 i\o[,lu urN< :s] SiglnDrr, &01\ Fl Tfld
$r?ustrroN. [[jL. frlrc{lt( Ntrrrrttr, hri oFflrmr 0f, -rry,courj
 ]\\ns m$or A 0 ir flrr\rs\- ST^Tfl),rNT JrO \Ar\r(U fla l1fl.- '
                                              frb itAL Gu[I.       T^]                  'in[
    i?    lr
       LisnsTD                                                           A   uuilron,             fttraH*,L
Ror,.,[ \N\\: T e[ \                          u     In         0 ff os:rE0D uJ hr lll ce {z6re Alv
Fgtto To {trtpq ,nf"                                          Tc [r m+:rrr 0 ru *i-tte /tr.clo A uo
isf m fHa Ilqr -iro \NHJ.c'1i :t coub f luuE ffie
I

i

:


l
l
 Stcnrus $::l.Ht.fl-6€" }r RqngX\ut q 0[;rc+{"tr[6c.. Crr
 bqrcrnbuL 0,, aorl            NrT ulft tft,u brnf 0tJ.&00 fll
T\\e t-*Xfrlq orfr-re $uo = IlrrTnlrtrso ff\t ft\ili St\r ltu, [,*tn
            ot*g[,*\it                                                 ,



 ,\ S\Nc                 , H rb h      i\rt\rrt6 0 N t)'oPo df             t1r   16-

 N(\       t( (t,t l(nilpouru* hts NtLu',u lfitcfrrt( J],rG\b(
l\\\x--r t(\ru ltNo A t Lu,* Ht u. ,bq c c [1otm To Trl io.{rt
 Auo a\te l-unttrr A6rucq f uo ^ ltru;r sTAfi u]o((rne
 a\r (o'.it-tr P Lt^$N^, S$r ll,1 bq hsve nrm t I lr,Lr
                       '
   \h*qou4ur To RtIe # adL tSt'.;1 Ccue,r.
 ,NL[*qcN i-h6t[t hotlDt- t,h;,pr;i dpo Srrfl.jiuyno,^;(, Trr:Nl
 ,Shr\\\ [,^... Assei,c II)rLu,t /fi.jrytr* [ufi. fi io;
, \,$\Effi 6'lr T\\e lc,*,n ;- cf No{,fu6c f+ lL lb06c
  k\ti ,ir*,s #afm.r, Fln,,r[Lh f t   rt
                                     / ,\b z,i eorr Ifro c{,c,rfu
  (ou r e  * t tu             h
                   (ot< /n fissz 6DD f.,nq f tl"an
 [ofLL Joro urrzL frpfu ts Jory Fr,ntrtnolr
. nf , IF,HltL fru*rttl NttGLr{'d A11ry F,rrG, To lif,
, N! , f/rbi[r Sfntu b+'r btporfr&c t'\ I1o itr;- nq
 :SuQtctz,'aL F h* Af t,L Soro rjru-tzL AprcL A iiorq.
 il\f S6Lu$A Tr A '[t,, turpA]tr,- Auc'Hlqrr-f,erre
 [ris1nr15   P furruo A fl r(lT [irnOn-l-,0,t hu suil.
                                   I
  I_\l f r bTrrt\ & oiy , T- \;JN s- 0(o r/ro -[o rai Ufifl /yr

 ,P\ S*p 'r&0,L, Etei1-nrur, IUiltlXq. NT -It\€   "bEfnpq         flrr.{)CIurntur-
  L_Ri-\to' fi C[ru         +[Ar1',
                             Aruo      llu,Nt!€-^
.,N\.( fltsmr \xf,\{ fl bp     -Irp   Ccrnp[I(- firu Efulrt,
 ,N€ It\r, Nrun6cnnfrT Fno^^ Tfi€ Sl)re 0r z(fucm-
$N< Swuc To fuJe rn e Aruc 0 ro fz,te tyv d N
N\,:!  15 dCI/q, 0u hf Lr! t: s,otlt          urflr      [,
ka-lio OCI fr l=rcx ft lti6^70^r a,rtL' il-ctu o)-
                    ^
                                            c
lpcl6r Gr"rh [ruipn1. 5frraz,"6                  Tr{il"
lL trN(fl',
    (q\
                          u\il\\ T{G tff,[\ flu ff,o
            Tt\r lr.(q.,*Joo
ttt.        cr at[G6o          Q\" l-S; tmP Nltu-r- m\   -a'
fr.Kei-'bt firretA doso' a flfl'rusu fl
                       s,.;
It\*tc\G lN \Nurclt sttllu fi.pn(tr^0I   {O3oarn ur,Jt{-
psrp\ |ru t*su:ltr To ittl                        $o,ri,rrru-r;
hr T\\( ilUfr'rS t0u rnr floiis- $ t (rr 0f- { ocunnrfis
                   '
Itnt ls Q[t'rrlrrJu To T.llG I Ur,rUroc f [^u,,te Tttrr
                                                     ,q
                                                        -i.fEr
                                       tcr fiicrruro flstih fot1ry"
l$r**n s\NlG            {',",,.Plou,

h*.\'t             ftLO, Tt\S A t hTIiNL
                \Uiu'h"                           rH         ,R-u[ro

ItV, ftu\l.- Ar.u f- r,0$r Krn flxlte To Tfle
llr3nt\*, cri SOrern$tn AY, Quttl 0s SrqTt*[r'L JV o2oir
61 NC (tq'f'*c Ti" It\S ltl]^rruo,r V,'t kf,tq
F-,. Utti [lt'[''oa \,wT! iltni\ bfil 0*,t, ,'\ culilry-
$.tR,r rr^roL h\\ cAr,, hnqh %rfl /\ud;ffir^,0 ine
tr\N\   a-   'Hrn bt'ua  flSe\rD    -lo Eurre &or
hU,, i\ cou.rs Tt\e
                      -[owur cF (Il 6o rrru*, Fy Ln l0
      -to,tt                                        '/
i   f\ o.   ,   f{-ff
                        'ntru
                                 rlle
                                        , Ji   L,l   uo U rc,          Ldt*rr- l,ur,tTlt
i   hu" oT{ilt    lutst ba io,n*s-.             :Lu   A"ofru* ,            /}/) n   rr,   A   ,T/J
  l\w,*- :IJ$ Ftru",,: h'e -ffl
                                NT
                                                -ft16     /)J d u' n   6r.q '%[ r
i
              J--l-.ti€
P\f,-[-r(te-i-c    l.totN TttC l\utr"6 AnU TINT Z
                        -f Llftu&i I:1Alz CqT,tq" IfiNE-
iT-\-\,[tr,'c
l5q\ i\\wL Sfi T.j\) Auo Tr,ol( A $rppr]ru'ir Y,t
[DS-1.\\ S'Uc ilrl\se Crs f1o,v tr] STnfcr"np Al flrC
Nqosjl-tort"            Ilr   0Oo Orfl., A 0/J                  tnh         I uTo Irfon
EtsSro.Trs   J-         O ltruE /Uclrir,, lSoo             ' ffir,            f X crr:* tt br
ff
     (cU'*5 T11€ Stctnq                  C   rr&nteo      L-       [rf-*tiR-ior( 0
                                                                           -i-Ee '+^,d
L"Wu. Srqtt,ll X'yda Fot                                     r,ilrrt,r6
ihtk{ffi(ou tlritu6"
                              l\n At rot 0 i, -[tle STNE
     l




         Fu   f,r\\r l mofc                      ur                           0   ir .]J-EHro   ,r
                      I
            BCt.t- ruoTrur Td frsrrrrr r ]tfE Lt,o\irT.
         fuL'c
,lN \r,et{i dOtl) Tfle-i-i1( cCIum Strttro Tfle L,S,C-
 I\[T[UN,. uiqt[,\, ,(,\hr ,     {Tr]€- 0l: ItJr,uu5-
                  I
 ;h\'b fu]trc i1un,'ie              {u tfto[i'lo IN
,}nu\Lqe 1$€ Frhr\6 flotrsr 4S            Ekrue   /I]fl+Mvg
                                    -it\e :L.UiNut -lrNK--
Tht' Nur$Grr'16 furr,$lnu      Fot-
,,t-611r15" F\ lN lrrr'c' q\\< SlNl-6 Crrug,Nkr
,
     'tu   rL u   fto -I1[i- S t doui C[j     -Ln
                                                         c   I rmlr,lnT{onl         u Jrg   ,




 if\\t            b r Frr'ro A\
                       IN              *     colll ,L,rP iflp,(lg
*\\e [01 rr,rl.- h-flutts- (-5*^t\        ^:
                             rr,r rjh[. bh{(b Ttle h or.i,Dn

l\ \L(CTnG -tilq Lnw \ul \tloub fe 5tur6l 11out:-
,,Htrlr [ruUff fnrlll6rr:- 0F .AuIlrr/s. h-t,, $grr:(                               So
ltfs              Hu      n   Ne   G   L,nrlrn   , Ir"J Scrrn           b     rL & Crf
              ao
;,Ktut.s Gr:roo    etp Ph:,v" .LQry1r, AirI
  L iuL s Fu I Tlnre ?os,ftuni 'Af ff S(r urL -Llc
*,\" stoty br-ffxia Sf/* I.N Sr.p-;epDr; do*o
iF
                                               - -- /
IJ- \Nsr retro Fltr* I r,oit Tsro..'Q'u' F^trq
,i\ \t 6Stlur.rr. $UEmr"                  -ffi6                       1i{, ftfl tUT(r
                                                      l-[-l rnf, {'/rfcrc       tr,T(r


:[tu're TAtxu                 ]r   -l-Ssr.]ic         A hqe6o T0 Cflrrle
  hn ltle sTt{ 0r- ILkNob; fln Gi[.u's 0p,
,i,F

              ur duu --t-s tqt:iczu f lr*,-ft
,ForT\\(\r^t-t^tt,U;.;                   '1,,
S \nx ,tB
1l
                       flN\ Arn Luof,a5'      rtm,
Lu |-qttsg,I , [fi(- ^l\Uctlr'L, f tutt(, A q C(fsr. of
\\E G\!fi, $ls SrntviltrT's Tflq tK Ij-
SrqKrrtt    to 'cr\r!r Ut''-tdrs
                             T \l. Ii'le ir(l            fl u)
lr t.r\sL fxol; F:rt
'Lr\rbn\luu,                 UI{f \t[\tt\r Trr6ri
             flrrl JUnufiutq A$tt\,uil,6t $r rclr,C.',rVuil
A\\\tlq-.';T..s    $\(tp)rd-&ut-r
                   Stctrn)rff&ut-r Lqoil
                                   Lgoil   [\,[/i,
                                           N,t/r.  -Ifl1
                                                   -IlJ1
-g.\\\rrq-.'11r
h5ut,tr1 {l^lgQ\o wqt{ Tttt Stnfn "b'f Zltrn-,dr                    (l

t-i\.
g\r fd.'"'11p-Tm,l
      ffi.'s N   Tgq,  , Suir,(l
                         ),!ry'( ]:Vtl
                                   f/rrzT'o lu*u A^r
               r ru(fuq6 }Fr,reol rmnwnTiq fl^fl!
ilr'n $r r- \ 'hagfiuq                            r-irL
 flrc*a [c.                ht. Tflr,'re f) l,uSrr
Ufl{\ .\ l.rr,i    fh^rr   lttY    [Are   A   u   ,S$l.o€ru   Lu(
Si
g
   i[^^ +{,tr;"Gdr L";,' d'fu; IG *rrrrr
      N
     \rar           \Nur[o \lNd
                  Suo6t    \roHu    Siilt F  Ttif
 f a6*rrs- To Srtf * lurrc(A:-t    tf Tt\t Surn,.nnlq
 uo€rnrrN LtVr L. l Es -)S h              l.*      uUttr.F-
    g.rLu tUrU\ t- be NvgLic-*Ira Arrl i\ rfruri,r        .
    -Lt b Hutr,-T tri tt be Cihrtle E tH's
s\ -\K S\rnnr,nrr^
         _Tl=-^
                   N,o&tn rN l-t utt A,.,rry Be 6fi,$Rt
    trrtr- o
\   f$at     TtrN(iC

L,sf.rr-Fr   llu Str b irdrl-ro
                              ,/
              --


      Pil\  H -6lnnun
      ._>A-=-
               1:17-cv-00569 Document#:10 Filed: LLtostza page
                                                               1 of 3 pagetD            #:r9L


                           THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHER DISTRICT
                                                   OF ILLINOIS
                                   EASTERN DTVISION
 SIIT{DAY COSMAI'.C,
                                                  )
                 ptaintiff,                       )
                                                  )   No. 17 CV 0569
                                                 )
          v.
                                                 )    Honorable Judge Sara L. Ellis
                                                 )
STATE OF ILLINOIS LOTTERY,
                                                 )
                                                 )
                 Defendants.
                                                 )


         The Parties' by and through their respective
                                                      counsel, move for a fourteenday
                                                                                      extension    of
the summaryiudgment briefing schedule
                                      and state as fo[ows:

   l'    Fact discovery closed on september
                                            22,za2o.ECF No. 6g. summary judgment is
                                                                                    due
         November L},2AZO.Id.

   2'    on october 19, 2020, counsel for Defendant issued
                                                           summary judgment correspondence
        pursuant to this court's standing
                                          order on sunmaryjudgment and requested
                                                                                 a date to meet
        and confer with counsel for plaintiff.

  3' on october 28' 2020, counsel for Defendant sent an e-mail
                                                                    with another request to meet
        and confer.

        on october 30'2020' the Parties met and conferred
                                                          regarding summaryjudgment. counsel
        for Plaintiff required time to discuss summaryjudgment
                                                               with his client and on November
        2' 2020' the Parties met and conferred for a
                                                     second time. The parties will
                                                                                   be proceeding
        with summary judgment briefings.

 5'   ,The
          Parties are in the process of drafting joint
                                                  a      LocalRule 56.1 statement of Material
      Facts in accordance with this court's
                                                standing order, but require additional
                                                                                         time to
      complete the statement' Among other issues,
                                                      counsel for plaintiff is in the process
                                                                                              of
                                                                 PagelD #:!92
   Case: 1:17-cv-0056g Document#i 70 Filed: LLtoStzO Page 2 of 3



                                                                                      to seek     a
        workipg on appeals in two other matters. Accordingly, the Parties have agreed

        fourteen-day extension of the summary judgment briefing schedule'
                                                                           judgment briefing
   6.   This is the pirties' first request for an extension of the sunmary

        schedule.

                                                                                not be prejudiced by
   7.   This request is not for the purpose of undue delay and the Parties will

        its granting"

        WHEREFORE, tne Parties respectfully request that this Court extend the summary

judgment briefing schedule by fourteen days so that briefing is as follows   -   Defendant's Motion

                                                                     is   on January 5,
for Summary Judgment is due on November 24,2020; Plaintiff s Response due
                                               g,zOZL The Parties further request any other
20Zl; and Defendant,s Reply is due on February

relief this Court finds reasonable and just.



Respectfully Submitted,

                                                      By:     sl Michael M. Powqll
                                                              MICHAEL M. POWELL
                                                              Assistant AttorneY General
                                                              100 West Randolph St., 13th Fl.
                                                              Chicago, Illinois 6060 I
                                                              mpowell@atg. state.il.us

                                                               Counselfor Defendant

                                                               slJohf ,T. Moran
                                                               JOHN T. MORAN
                                                               The Moran Law GrouP
                                                               309 West Washington St., Suite 900
                                                               Chicago, Illinois 60606

                                                               Counselfor Plaintiff
    case: 1:1,7-cv-00569 Documenl#:70 Filed: Lua5l20 Page 3 of 3 PagelD #:193



                               CERTITICAIE OF $ERVICE
       I hereby certi$r that on November 5,2020,I electronically filed the foregoing document
with the Clerk of the Court for the Northern District of Illinois by using the CM/ECF system-
                                                                                              All
participants in the case are registered CMIECF users who   will   be served by the CMIECF system.




                                                                      slMichael M. Powell

                                                                      MICHAEL M. POWELL
    :r               TRIEUITE WATCIIDOG I'PDATE
                                                ILLINOIS' LO?TERY GAMBLE



    _r
         of         \-erl'deal for Illinois Lottery
    hap-

    dock            .-T-T3g"t shrouded    in secrecy
    .o
    tstone          pubric has nu        *#i;ffi:*
    lpa-           BY I}IATIEEw WaT,cERc
    dval           ANDJOEIT{AIIn'
                                                 -.
    his             Chicago Tribune
    )onls
    ges     in                 illinois Iottery edges closer to
    the
                   "_$_S
    'hat           ffi,xH#flHffi3ffi
    rtThe
    orDs
                   f,ffif"r6lrg=Ha't'it"-iGi;ffi;
    I                 lrre geal includes a dered       incentive
    d-

    have
                   ,ffiE#.fry$#:ffi*ffii
    erri-          ffi.HHBx*Hi};mr*ffi
    ivai
    ,le              ItffiEffi,ti&T"s*ffi
                  tion in the
                  ltatu *turqgd * p"rt oitfr" rzettingprocess
                  ITI eves thi
    ,ets,         that gives                    ".tr ofbusirress
                             the public until close
                                                ,ose
    1-
                  H*.:"^tygF;.;;"F*
                          so
                                    e{i;,hil
    !o            *ry":"
                  tions.    "io       "Ir;rd:;4ff"fffsffi:
    that
                                                                                :i,:1i',Hi,Jil?il",:?::r:"*,t'trisHh!:?',,r';;;ff
    sist
    ,cb           F-mti*q"Tffi
                  information-                        Ei,Itr::,*Ti*5"1'.""ffi
                                                               'r    dont wderstand
    3-
    it
lry
he
a




                 e,"e'"b'
                            "*"#dffi:,ffi*
                 mrcrmation and data"

                                                                   *k+ffifffiffi                 .ffi3i#-+!3**T,*,ff*
ne,
'erc
It                                                                                               $***u;u*
                                                                   #-e-$flffi:--ffi
                                  fuw
rt

n
!




                 ffiffi,ffiffiffi
n-
I
lid

,
I
rut
                                                                                                ffiffitrffi-H'*H#*H
;
                        o
                        o
        l-
          I
                                           o
                                           E
       of9              (.)
                        a         c
       oal    E lro
      vll:              |!
                    U'
          lz            o
tO        I
o                   t!
(,                                o
(!                      e
                        ') .z
                        !,
                        t! c
L
(J                          a
                            G
                        o q
                                       o
G
o             2.1
                        I
                        c
                                       2
a
6                   Ir
                        6     o
o                    c
o                   ttl
crt
g                   o
                                      o
6'                  !
                                                                                    c        (                                                                                :r
=
                    €
                    :                                       4                       l,                 a         a                                                            tn
                    o
                                                                                    ?7                           r)
                                      o                         vt                           d                                                                                q
      a
      o       o
                    o                                       s   J                            :f                  rtl
      J =  o
                    a,
                    d                                                                                                                                                         }}
         o o                                                                                                     E
      f a
           cl
                                      3d                    I   tr
                                                                                    E
                                                                                             ta
                                                                                             \.{       a
      -s                              a                                                               \./t
                                                                     o                   g         € o o               (?        6    ro              o                       E

                              o                N    o   0   €   E        (\l   (q            IE
                                                                                                       N     N         N    fl   OJ   a    N     N   N               o        t
                             a


                                                                                                                                                          o         -9
                                                                                                                                                                 o
                                                                                                                                                                 e            z4
                                  I
                                                                                                                                                          (1,
                                                                                                                                                          o.    \9            g3
                              o                                                                                                                           o.
                              ,.1                                                                                                                                             os
                                                                                                                                                                              'l'd
                                                                                                                                                                              6E


                             tl
                               I
                                                                                                                                                                              {t
                               I
                             a
                            a                  :1
                                               2
                                               €
                               o
                               (J              U




                                                                                                                                                 L'\                     a
                                                                                                                                           ,(!                  to
                                                                                                                                                     (!         @

                                                                                                                                                     .9
                                                                                                                                                                E        )I
                                                                                                                                           o-        a                   -l
                                                                                                                                                                                   5?081
                                  1491.4 3OO:05Or0405
SUNDAY A COSMANO
              ?.0000                                                                                    SOCIAI+ SECURIXY    3 q L5        615 !{],
II F,ATE:                                      PERIOD END:                     /1:t /2,02A
                                                                                                                                          L44 10.
                                                                                                                                                 l

                                                                                                        MED'CSRE                7 36,                 ?TO
                                          tz               IUU       ,*                   !r            g"ATE TA}( I,L          d 23      3,62
KEGULI\B I/AI
                                     E'   i8               368 )6                  358 )6               4o1K eo}(rR        35     t5     1"3\z: t:
PAID TIDIE O!'F
TIPS                                                        1A ]0                 1923 t)               FED TNg EAX                     ' 5s2 ,.8.     r;rr:",.rliidtgAHCe.,F..,qtntS
OTHER INCOME                                                                        12    ,:2           xDR' lit8ALS,                   .. :5.1 )0.
                          i'                                                                                                            , :442 t?     Ag,r:of    ,           el03 /2020
MEETING PAn '                                                                                           DIRS€-T DEPOSTT
                                                                                   1.94
                                                                                   945
                                                                                          LO
                                                                                          IL
                                                                                                                                                      Foinis                            .2.
OVERTIMA:P.AY
SeeVfeE',f:BS, PUE                         i                                              ?4,
                    ..,                                                                   ,0                                                            :iil;,ir[B[t*]rERlM4tCb:,l,''
FITIIESS                  I
                                          .l
                                                                                     2E
WAGE SU?bI,EMENT.                                                                 158'    BO                                                          ,'urreDt                     18 .75
MIN WAGE: I.,IAIqUP                                                                       10                                                          rTD                        ,]89.    99

           '       i':,       r




IIROSTB PAY    .   :,                5l oo             ":,481 30                  g93l    FO
                                                 ; :i::rl::.....l.!iI*9V,r                 t:.L:::::.        tr;                                            i::i!37t:ir8ia    NET CEECK
                                                 .: I !:i: .rrr :::ir.llrr;i
                                                                                                                                                                 .00          DEPOSITS
                                                                                                                                                              77 .8L          TiIET PAY




                                                      V         REMOVE DOCUMENTALONG THIS PERFORATION                                    V
                L

    .Q-IdB-Na*1s35=40O8--                                                                                                       _Q!dE]&L1s45.0008                                                                                      ... y-4JlY"9 RgL'
                                                                                                                                d. Control number
.
                   -
a:6fii;l*"u;i;.---   ll                    w"tes,   t-,ps,   otir'6romp. i2]eoerar rncome                  rax   withheld                          t                         .   Wages, tips, other comp. 12. Federai rncome tax withheic
                                                       15e25.32 j
                                                                                                                                                                         ]
   10ooooo8289E                                                                                          eal.ra                      iO0O0OO82898 i                                        ]-5825 .32             t        g4? . l-8
                                                                      -            -soc,ir                                  -
u    Empiove, ,oe-nt,ret,-d"-"o. .:.-soc,"r                   *ag!E- =a                         sliurity tai-ririthnerJ                                                 Jnty wages i4 Socralsecuilrytaxwithheld
                                                                                                                                b Employerrdentificationno. l3.sooialsecuritywages          secuilry tax withheld i

         04-32t282A                               ""-i,tv
                                       rt.-.-...--.-___.
                                                      l-9122 .03                                      L231 .24                     a4- 32L2824                                 .__:I__-
                                                                                                                                                                        i9122.03                  L23'7 .24
                                                                           |                                                                                                          __-__.___
                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                       _
a. Employee's social secuflty- no i5, Medioare wages and trps I 6. Medicare                         td   withheld               ,.Employeessocralsgcufltyno
                                                                                                                                a. Employee s social security            lS.Medrcarewagesandtrpsl6                            [/edrcaretaxlvrthheld
         XXX-XX-XXXX
    .._:_"_-.:_..:".:-."__-.-_
                                       i
                                  l-.__ ". .           - .,-:,:--.) _ **
                                                       rsqsc ae I                                        289.35                        354-s8-6623__l_                   I                    .
                                                                                                                                                                                             - ^^--

                                                                                                                                                                                             irr.1_11:
                                                                                                                                                                                                              ^   \
                                                                                                                                                                                                                                               289 .35
c. Employe/s                                                                                                                    C Enrotoveis
name, address.        Panera, LIJC                                                                                                        address,
                                                                                                                                name, aooress,
                                                                                                                                              -    Panera, !!q
                                                                                                                                                   vanera, LLC
and ZIP code
                      36JO S. Geyer Rd-                                                                                         and ZIP code
                                                                                                                                                           roru b. Geyer                    Rd.
                      #100                                                                                                                                 #100
                    '" St. Loui.s, Va               63).2'7                                                                                                St. Louis,                MO 53127

7. Social secunty tips             I   8. Allocated trps                   ls                                                   7. Socral s*urity trps               18.
                                                                                                                                                                                 Allocated tips                       9. ,.
                                                                                                                                                     833.46          i                                            i

                                                                           124 Cde S.e rnsl. ts box 12                          'l   0. Dependent care     benefiG   I   I 1. Nonquaiified        plans           |   12a code         s€   ,nst. for box 12

                                                                           -D_---__._4139. 17
                                                                           l2b Cooe




                                                                                                                                                                                                                                                  f('   box 12




                                                                                                                                       Retrrement   plan   i                                                                     ca"
                                                                                                                                                                                                                      lrzc
                                                                                                                                              xi                                                                      l


                                                                                                                                                                                                                      f-r zo-c"0"
                                                                                   1   2d code                                         rh"d+.,1y
                                                                                                                                                    "*;y-l
                                                                                                                                                           ,l
    e. Employee's                                                                                                               ;'E,irI;y@C--
                                                                                                                                 name address.
    name. address,
    and ZIP code
                       sunday cosmano                                                                                                      '   --..-J-..
                                                                                                                                     ano ztH cooe
                                                                                                                                                  uf rg4v                    9v9rirqf ru
                       2242 LawterLce IJane                                                                                                                 2202 I'awte]f,ce                Lane
                       mount prospect, IL 50056                                                                                                            mount prospecc, IIJ 50056

                                      rD,*fii --- iis. stati *"g"s' hp., "tc --*
                              Emlroyers s-iite                                                      E*prove's st'tllo-nu-frGi----lT6IS6e -ages' t'p'' etc
     ,0 i ti,==n=--                                                               tO 1 g l"tn'6
           l- --L!--l-o-+-p-12-828 000 8-- --l--                                            I IL 1 Oa:3212828         000 8.-- L --*1-532s-32-
     .                     17. State income tax    18. ---r5a25;)3----
                                                       Local wages, tips, etc.   .Er e r .r --    -- -FFat" ,"o."-L- -- ra *,            *ges, t,ps, etc
       W-2 wta?ee and rax                                                                   Waoe and Tax |
                                       |                                       I
                                                                                                                                                                                                                          ,



     E                                                                                      Stafement                                ?UU'A                               i                                .37             ,


                                       :_-__._      --_-_
                                                                1s3 . 37-l-ro
                                                               4.4-J-.L
                                                                          i
                                                                         ;-                                                                                              :--.--gJL                783
         copy 2 ro Be Fired with [; a;i;;;;i;---                                       --   L*alitv   name                             copy   2To Be Fited with          lt9.      1"".t-,;;*;--zo                              G*t,tv n"r"
         Employee's State, City, or I                                                                                                  Employee's SBte, City, or
         Local lncome Tax Return.
                                                                               I
                                                                                                                                       Loial [ncome Tax Refurn.
                                       I         .--- -----L ofthe
                                                               Oepadmcnt
                                                                               ]



                                                                                            Treasury - lnteoal Rovehue SeMce
                                                                                                                                                                         I
                                                                                                                                                                         L--
                                                                                                                                                                                      ---             Depafrmeff ofthe T.easury - Intemal Revenue S

                                                                                            -------                                                                                                                                                4




                                                       a
                  EA
          (l)_i
          3*                                                                                    ,
    ".()Ut3ia
                                                               $                    c{
     I    e (6-
          o qof                                      a         I
                                                               (o
                                                                          co
                                                                          F
                                                                                    o|
                                                                                    o
          e E*q,f;                                             (',        @         t
          E$;E
          g                          89,             I'
       : EE= *E
        r ESi 5o
                                     16si
                                     ir 6 i
        >,9[p #E
     I 5 leh orc                     [! $:
          g;gd           EE
                                     i[,T
                                     EuCo o
                                                     B
                                                                                                                            t
          o odE
          E 9co -6
                9!c                  !9ie            E                                                                      I
          E E1e EE
                                     rf    3 is;
                                                                                                                            )
              '3EE
               -€E uo                l'-.8    6      le
                                                                                                    o
                   *o FE
                                                                                                    tL
                   ..E
                      (DB
                         E9
                         @'6
                                     ili!;r
                                     g]!is0               zf\ F  r*
                                                          IN N c.l
                                                                                                    c,,l

                                                                                                    o
                                                                                                     I                      ,
                          -o
                         -o                                                                         c{                      t'
                                                              o| o
                         ,;          tg     *lt      s    ,o;
                                                          Tol N rN
                                                                                                    o
                       .dE           c0gi3.9              !o
                                                          i(f,
                                                                     oO
                                                                     B(9
                                                                               !o
                                                                               rc,                r-
                                                                                                    UJ
                                                                                                     I
                                                                                                                            t'
                                                                                                                            ,

                  ;EB
                                     ! cE,U o
                                       ra                 t                    I                ..ri)
                                                                                                6< I
                                     :?id'!               !                    ,t                                           {
               F[r        =i
                         !5          }l;i6:0
                                     ,! r 0 OY 0
                                                                     i
                                                                     ,
                                                                                ,
                                                                                ,
                                                                                                8o
                                                                                                Zt
                                                                                                                            )
                         .=E                              ti
                                                          !          u
                                                                                                9t\ t                       I
                                                          ;                                     Fo         (
     !,                   ee
                         .=o
                         EO.
                                     j b!:'ii             ,
                                                          i
                                                                     I)
                                                                     )
                                                                               il               io
                                                                                                s<         ,
                                                                                                           !
                    :e
                                                                               t                5
r                 N ots                                                                                    :
                  h;'                                                                                                       !F
                  o -o.!                                       @
                                                               o
                                                               o                          F,n-                              t-
                                                                                                                            dN
                                                                                                                            t
                  3FB
                  r. EE
                                                               6
                                                               U}
                                                               rt
                                                               6
                                                                                          li; L-
                                                                                                                            a

                                                                                                                            !
                                                                                                                            a



                  E Ue
                     6E                                        o io
                                                               z lo                       R                                 :
    -r-E                 .99
                         C=
                                            x
                                            o                  @     X(o                  Esr
                                                                                          !d
                                      oS                             ,(g                        I
                                                                                                                                  r.
       E.g HE                    8€.s                         I      3r
                                                                     )o
                                                                                          G
                                                                                                                                  e{
     . LE 66
           XE                                                 o      in                                                           o
     'g;                        ".,EiE
                                                                     ul
                                                                     i.t                                                          N
                                                                                                                                  o
          a3                   .rEni                          Fl
                                                              o      JN                   E3'-                                    cl
      a; .Et                                                         i$                   *E!
                                E xiT
            P;                  g.s 0 3
                                                              N
    - 6E iE                     s;f                                  a




      FU *E                    g  s:!       E
                                                                                                                  .0
                                                                                                                  o
                               &E E.E g                   ic                                               uO
      ?rH o9                                              EE
                                                                                                           3()
                                                                                                           z      (il
      Ea ,U
      (l)UJ
            :g
            =E
                               5 Fo o
                                Aq
                                a'H..g.g;
                                            tE   "
                                                          ;6
                                                          ta
                                                          c5                                               5
                                                                                                               ttt J
                         Ee
          o-             ae     EgEEO
                                d .!? € o                 *.i
                                                                                    C'
                                                                                    z     F
                                                                                                             -Za
                                                                                                           ,14      .
                                                                                                                        E
                                                                                                                        o

          gE B€                ^rE\q.!
                               JE; r I                    a3 ,
                                                                     Ig
                                                                     o

                                                                                    0a
                                                                                          $a
                                                                                           €
                                                                                           GI
                                                                                                           36J
                                                                                                           az
                                                                                                           :<ura)r-
                                                                                                           ;E () trt
                                                                                                                        o
                                                                                                                        o
                                                                                                                        q
                                                                                                                        N
                                                                                                                        6
                                                                                                                            ,c,
                                                                                                                            io
          $!
                                                          i!                        ,d,                                     ,\i
                                : " lE€                                                                    ;t,zL
                         €i.    r,EtH;                               t;             o.F(,
                                                                                    €to
                                                                                    =22
                                                                                                           E(,IJJl^
                                                                                                           l(,co
                                                                                                                        e
                                                                                                                        4
                                                                                                                            ,F
                                                                                                                            io
                          =    t r.rE!                    a?
                                                          iq   :ol                  0z- -
                                                                                    gvu                    iE <(O-=u
                                                                                                                        d
                                                                                                                            lr
                                                          lo E\t
                                                                                                                        6
                                                               5tt                  U'OFGF                  : >'J           i. (O
    _r Eh
          =5                           e.E                                                                                  i'
                               .u.E              3
                                                               r@                   rrto                    li <.. F              u)
                                o= o
                                iii:s,:g                  ,n   !?                                           goc{z       B
                                                                                                                            ,1-
          P8                    "€ o E
                                 U! Ic
                                                 6        !(\r lr
                                                               ro
                                                                                    o.oc
                                                                                    -o<
                                                                                    ct<-
                                                                                                           9z  O=
                                                                                                           $f,o,to
                                                                                                                        o I
                                                                                                                        I iJ
                               =
                               < o5d-                     io
                                                          j
                                                               in:                  (, (rl(J               6(,c-,r=       .H
                                                                     !i                                    ui           E




                                                                                                tr
                         L
                                                                                                                                                                                  .1S4s-0008                                                                                                       :
 ONIB No 1:,.15-000a                                                                                                                                                                                                                                                                                             Rev 16
d Contror           numbei                                    I                                                                                                  -OMB No.              ---t                                                                                      _.-.___w24ufynD
                                                                      Wages.    lps     ,;thu,   co*p 2                  Federal   .cffi    t"r'.itnheld         d.Control number                                         Wagesjrpsrotlrer;;b l, i;;ral                                   incometaxwithhetd
        1A00076472 - I             15885.3s                                                                                           1272.23                           7000076472                                                         15885.35 |                                            ].272.23
b                     s. soiijr seiuiity wages '+
    Emptoyei ioenirtitatlbn nt
                                                  -soi,ir
                                                                                                                               letri,i.,;i* wit,nl,o             u   emproyei rainiirrcation-no
                                                                                                                                                                                                           '-
                                                                                                                                                                                                                    1-. Soc'"r secui,ty wZgei
                                                                                                                                                                                                                                                          '- zi Soc,-dr'lJiuriiy ia *,inn. a'
                                                          '
        04 - 32L2828 :              fi AgZ .t a,I                                                                                     1:.4L .20                         XX-XXXXXXX                                                         17682."14t,                                           t74L.20
a. Employee's social security                    no                                                             l6
                                                                                                                                                           -,                                                                                                                                                    '   '
                                                              5. lvedrcare wages and trps                                l/edrcare tax withheld                  i.'empioveJ;iloliar seiulty iio is. Meiiicire wlgls                              and   iipi 6 rv.ai"","
                                                                                                                                                                                                                                                                      f                        t"x wrthheid
        354-s8-6523
c irrployets
                             --
                                                                                   18406.48 i
                                                                                       ___._!
                                                                                                                                           266.89
                                                                                                                                                                        11lu!_!u,, l__ 1.10r-1L
                                                                                                                                                                 c. Employe,'s
                                                                                                                                                                                                                                                                                                   266.8s
           Panera, LLC
name address.                                                                                                                                                        address, Panera, LLC
                                                                                                                                                                 name,
andzlPcode 3630 s. Geyer Rd.                                                                                                                                     andzlPcode 3630 s. Geyer Rd.
                                   #100                                                                                                                                                           +IUU
                                   St. Louis,                          MO      63].27                                                                                                             St. Louis,                  MA 63127
7. Socral secuflty trps                                   L       Allocated tips                                9                                                7. Social security tips                                 Allocated tips
                                                      I                                                                                                                                                         ]8
                             1)1        1n                        ,                                                                                                                                             l

10.     Dependentcarebeneftts                             11 Nonquahftedplans                               ..l2aCodeSeeh$.fsboxt2                               10. Dependent care                                                          plans                        l2a      Code See inst. for box 12
                                                                                                                                                                                                                                                                  i


                                                                                                                                                                                                                                                              -p--   --
                                                                                                                                                                                                                                                                2b code
                                                                                                                                                                                                                                                                  I 1
                                                                                                                                                                                                                                                                                           --2521--1-3-.
                                                                                                                                                                                                                                                                  l
                                                                                                                                                                                                                                                              '   l-.---:-,---- ----
                                                                                                                                                                                                                                                                  I12c cirde

                                                                                                                                                                                                                                                                  t,--..----
                                                                                                                                                                                                                                                                  I



                                                                                                                                                                                                                                                                  j       12d Code
                                                                                                                                                                                                                                                                  t,
e l:ml                                                                                                                                                           e. Employee:s
name,
and ZIP code
                                   sunday cosmano                                                                                                                name, address.
                                                                                                                                                                 an9 ZE c€de
                                                                                                                                                                                              sunday cosmano
                                   22 A2. I:,awr              ei:ce. Irane                                                                                                                    22OZ :lawrerLce Lane
                                  Moun-!:,Ptogpqct; Tf 60056                                                                                                                                  Mount Prospect, IL 60056

                         r.,                                          lhii     rp numrer                        I    6. Statir,t{ages, ttips; 9.&:                                 t5, stalsl                                                                                 6, State u.ages, tips, etc.
20 { Z               i            "*"],E!"ar!y?{,s
                     t-.-JlJ__i_                                                                                                                                                                                                               6                                    ., ___1_5    -8_8_5_,_3     5_ _ - --
                                                      I   ?. State.iftcome tax                                  'l   8. Local wageq nps,tdc.                                                                    1?i:skte insomqttax                                       '18.     Lgcaluges, tips, etc
FwzEms*id
                                                                                                                                                                                                                                    ,:ii1{1l;16
                                                                                                                                                                     Qepy,E,To,Ae f,ile4                                                                                  20- Localib/ name
                                                                                                                                                                     With Employee's
                                                                                                                                                                     FEDERAL Tax Retum.

                                                                                                                                                                                                                                             O@rlrert{


...QMB Na-15a5-0QOE
                                                                                                                                                                 d;Ccraol number .. r -;-;
                                                                                                                                                                  -Qdd9l!ol54f0@8-,,
d Controlnmber                                            .l.Wages,tips.othercomp.12.fedeatrncmetaxwitrtreld                                                                          ' , -l ,:'                     I  lryages,,tipsr'other:@mp              income tax withheld
        7O0AQ'}6472.'      ,, i.                  .-- - --t-I'4
                                               15885.35                ,',,___i_=_-____
                                                                               121.2j2|:..:'.                                                                        1}0oa"l$472 ::,:t'.: .,                             " r,.,,''' . .X58i85.35
                                                                                                                                                                                                                        :l:-r.-:r !.--j---.      :
                                                                                                                                                                                                                                                                   1"212.23
b Employeridentficat:on rc.                            -
                                   3.SocialGecuritlwages          S@iat sruritytaxwithheld                                                                       b. Emplo,€J identitication ng;                                                    4, Social security tax withheld
    04-3212A28                 ,  .1'          17682.:74 1.-_               : :t!$at;'2g:                                                                               q+,3.2t 828
                                                                                                                                                                                                                     9,,$ociirl sBpurity rrages
                                                                                                                                                                                                                          ':,.: ,:,. 17A92..14
                    . - .._
a. Employee's social socuriiy --:-_--
                                        .            *.- -:____.                                 ...,.

                              no:,15. Mediiare.wagei and tips 16,.Medioarritaxir.ithtreik!.;:,r: .r:'
                                                                                                       .
                                                                                                                                                                 ;EfiFtoE;!'dEGA6G,
                                                                                                                                                                                                                                                                                                 774L -2A
                                                                                                                                                                                                                                                                               Msdicare tax withh€ld
    354-58.56.23 ,' i                    ': . 184,06,49']1 , .,', , :, '2,66'i:Egl,, '                                                                               3,54',58:6623:.                                                                                                               255.49
..--_**]-:--:..,:.:-----..--.--lL'--*----;.-*-,---.-.JL--;;;-                                      --!                                              -
c Employe/s                                                                                                                                                      c. Employer's
name. address. Panera, irLC                                                                                                                                      name, addres6,               f qper;,r             .,I,...-tq,.,
andzlPcode 3630 s. Geyer Rd.                                                                                                                                     aildrAPiCode
                                                                                                                                                                                              3f 3jo,.:s li rqeygr
                                                                                                                                                                                                                                    .,,



                                   #100                                                                                                                                                       *100r r'1;.;, :' rr'
    '      '.
                .   ::            .s.t.                               a'*ro:   gj1_27.:            ,                                                                                   I      St; LduiE,,, gq e'3iZZ
                                             'r.'oulq,
                                                                                                                     .




7, Soci:il security               lim                                            trps
                                        7
                                                                                                                                                                                                                                                                          I 2a.Cod. See        ia* td   box 1 2
                                                                                                                                                                                       :, '
                                                                                                                                                                 €.s,JH16;I-fii.9G;ir;:-_- *
                                                                                                                                                                                                    :1: .; r   ,l;."                                              lp                             252L.L3

                                                                                                                                                                                             ,j
                                                                                                                                                                                                                                                                  linc.;'--
                                                                                                                                                                     Retirement   plan        |                                                                           1   2c codc
                                                                                                                                                                             xi
                                                                                                                                                                     Tturd-pany srck   pay
                                                                                                                                                                                             I                                                                    t't-- '---
                                                                                                                                                                                                                                                                          1   2d   Code
                                                                                                                                                                                                                                                                                          _-

                                                                                                                                                                                             |
                                                                                                                                                                                              l
                                                                                                                                                                                        -
e   Emoloyee's                                                                                                                                                   d.-emproye;;-"
!ii"iift!!T"                       sunday cosmano                                                                                                                !i!'iif||!?t                 sunday cosmano
                                   2202 Lawretce Lane                                                                                                                                         2202 Lawrence Lane
                                  Mount Prospect., IL 60055                                                                                                                                   Mount Prospect,                                IL    50055


                         ts.      siaie       E.proveis               iiiGlli ru.oe.
                                                                                                 ---
                                                                                                                         6tiL'*is"",       t,pj.                                                                                          nurir.i    --           -is.
                                                                                                                                                                                                                                                                                   st"-t"*sE        trps,     etc
                                                                                                                                                                                                                                                                                                                         ---
                                                                                                            it6.                                   "tc
 ZAll                                                                                                                                                             ,fi        ZIi5lsirt"-"'iroio1l"r."irt"io
                                   !l _ ,,Qa-:i2-12_8,28 0-00                             _A   _       _ __ ____1,519s.35_                               ..___                 i rr i 04---riz.3212s2s ooo                                     I          -
                                                                                                                                                                                                                                                                  I                        rsees        .:s -
                                                                                        tax                                                                      E                                                       stutu      ,""o."                        ! i. L";;;;                       ;r":
    w-2 *tP""-tnort"'
                                                      17. State rncome                                          19. Local wages, tips, etc
=                                                 i                                                         ]
                                                                                                                                                                             4t    WaoeandTax                                                "-                                                               "i"
                                                                                                                                                                 =lt,
                                                                                                                                                                 ,?YY-Z
F                                                                    ^, - -
                                                                    704.55                                  ,
                                                                                                            i
                                                                                                                                                                 E                 Stafement
                                                                                                                                                                                                I      704.56                                                     r

                                                                                                                                                                                                                                                                                                            -
      Copy 2 To Be Frled                    wrttl 19. Local income tax                                          20. Locality name                                    copy2ToBeFiledwith lis.Lo""l r"or-"t"r----l2o. L;;;t;;;;-
      Employee s State. City. or                                                                                                                                     Employee's State, City, or I                                                                 i
      Local lncome Tax Return.                                                                                                                                       Locallncome Tax Return.
                                                                                                                                                                                                               r___^_
                                                                                         Department        ofthe ireasury - ldemal Revenue Service                                                                                           D6pariment    ofthe Trea6ury - lntemal Revenue Searice
                                                                                                                                                                                                                                                                                                    l
7n/2020                                                                           Print Preview


 SUNDAY A COSMANO       - SU01260 - OS Restaurant Services,   LLC

 w-2
 Form W-2 Waqe & Tax Statement2017
 Copy B . To Bellled Wrth Employee's FEDERAL Tar Retum.
 This information is being fumished to the Internal Revenue Service.

 Department of the Treasury' tnternal Revenue service                                                                   OMB No. 1545-0008

  a Employee's social seaurlty number                   1 Wages, tips, other compensation          2 Federal income tax withheld
       354-s8-6623                                        2506.28                                      L29.93
  c Employeds name, address, and ZIP    code            3 Social security wages                    4 Social security tax withheld
                                                          977.62                                       155.39
       oS Restaurant Senvices,:LLC                      5 Medicare wages and tips                  6   Medicare tax withheld
       2202 Nonth l,lest Shore BIvd
       Suite 5OO                                          2506.28                                      36.34
       Tamoa. FL 33607                                  7 Social security tips                     8 Allocated tips
       USA'                                                                                            g.og
                                                          1s28.66
  b Employer identification number (EIN)                9 Verification code                       10 Dependent care benefits
       XX-XXXXXXX                                                                                   g.oo
  e    Employee's name, address, and ZIP code         11 Nonqualified plans                       13Statutory      Retirement Third-party
                                                                                                       employee    plan        sick pay
       SUNDAY A COSMANO                                   o.og                                         tr          tr           tr
       2202 LAhIRENCE LANCE
                                                      12 See instructions for box 12              14 Other
       MR. PROSPECT, IL 60056

  ii
       ---llg:iiigsli
  tS StatelEmptoyeisstiietOHo.
                            lzssi.zi"
                                      '
                        oAz ltOSAtewages,tps,ef. lgr.gg
                                                          llTStatsincomebx I lELocalwag6,tiPs,eb. l19Localincomotax
                                                                                 I                      I
                                                                                                                           l20Localityname
                                                                                                                           I
  l< i< l<
  t\*
  li
          lL_
          l-
                      tL_
                     lE
                            (o
                             o
                                 @
                                 U'
  lF lF'. lH                 f   o
  t< .t< l<
  rPF                       o
  l>
  lF l>
     ln              l>
                     lF     -<   o
                              0)
  l<
  IH
  tw
      t<
      tw I*
                     I<
                     IE
                     tw     o -
  lF?
  l-J
      lA
      li
                     lFr
                     l-l
  I'I
  r*     l+
         l*          I.;
                     l.!    -l
                            rn
                            v


 15
 l-l
 ti lrlti
         l5 l5t-i lJ
 lu'j lt'i
 lv:lF            lr:j
                 lF
 l< lF
 lF
    i<           l<
                 lx
 l8 lo
 tc
 tr
    lB lx
       lo
         tH      t_

 tz
 t>     tz l>tz
        l>
 l-
 lo     l- loir
        lo
 i8 lv
 tv l8 l7        18
                                      o
                                      o
                                      ts
                                      a



                                      (,l

                                      !




S.S             S
$$$
JAN)
@(oo

g'.@g
-O)  _\l
(])o(,)         _\t

888
gr@ @
@a\t
l\)     (o      a)
888
